  Case: 4:21-cv-00373-NAB Doc. #: 23 Filed: 09/03/21 Page: 1 of 2 PageID #: 41


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DISTRICT

DEWEY ODELL HOPPER,                                )
                                                   )
               Plaintiff,                          )
                                                   )     No. 4:21-CV-373-NAB
          v.                                       )
                                                   )
MICHELE BUCKNER,                                   )
                                                   )
               Defendant.                          )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on the motion of self-represented plaintiff Dewey Odell

Hopper, an incarcerated person at South Central Correctional Center, for reconsideration of the

Court’s Order of Dismissal for failure to notify the Court of plaintiff’s change of address (ECF

No. 15). In his motion, plaintiff states that the Court’s dismissal of his case was erroneous. He

states that his mail was returned to the Court intentionally by prison staff in an effort to harass

plaintiff. He states he is still incarcerated at South Central Correctional Center; his address has

not changed.

       On July 29, 2021, the Court stated that plaintiff’s motion to reconsider was meritorious.

Because plaintiff had already filed an appeal of the Court’s Order of Dismissal, however, the Court

did not have jurisdiction to rule on the motion to reconsider. The Court denied the motion without

prejudice and with leave to refile. See ECF No. 16. As suggested by the Court in that Order,

plaintiff filed the Order with the Eighth Circuit Court of Appeals asking that his appellate case be

remanded so that this Court could grant plaintiff’s motion to reconsider.

       On August 4, 2021, the Eighth Circuit remanded the case back to this Court. Because the

Court now has jurisdiction to rule on plaintiff’s motion for reconsideration, it will grant the motion

and reopen this case. The Court will vacate its prior Order of Dismissal for failure to notify the

Court of plaintiff’s change of address (ECF Nos. 11 and 12).
  Case: 4:21-cv-00373-NAB Doc. #: 23 Filed: 09/03/21 Page: 2 of 2 PageID #: 42


       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to reconsider the dismissal of his case

is GRANTED. [ECF No. 15]

       IT IS FURTHER ORDERED that the Court’s Opinion, Memorandum and Order [ECF

No. 11] and Order of Dismissal [ECF No. 12] dated June 23, 2021 are VACATED.

Dated this 3rd day of September, 2021.




                                                     HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE




                                            -2-
